Citation Nr: 1003510	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's right ear hearing loss is not related to active 
service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in September 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records, service personnel 
records, and VA medical treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in November 2006.  
38 C.F.R. § 3.159(c)(4).  The veteran's representative has 
argued that the medical opinion in this case did not follow 
the Director of Compensation an Pension Service's August 2009 
training letter setting out proper procedures for medical 
opinions in hearing loss and tinnitus cases including if the 
examiner feels that the disorders are not related to service, 
the examiner must opine the likely cause and provide 
rationale.  The veteran's representative also noted that if 
military exposure is not sufficient to cause the disorders, 
the examiner must discuss the other factors in some detail 
that caused the disabilities.

In this case, the VA examiner addressed the etiology of the 
Veteran's current right ear hearing loss in conjunction with 
a review of the claims file and physical examination of and 
interview with the Veteran.  The VA examiner noted that the 
veteran had a familial history of hearing loss and that the 
veteran had post service occupations including one year in 
house construction and 36 years truck driving.  The examiner 
also noted motorcycle riding, small caliber firearms, and 
lawn and garden equipment as other sources of post-service 
noise exposure.  In addition, the examiner opined that the 
current hearing impairment was consistent with changes to 
hearing due to post service noise exposure and familial 
factors.  Thus, the November 2006 VA examination report is 
thorough and adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The veteran contends that he suffers from right ear hearing 
loss as a result of acoustic trauma in service, specifically 
from musical instruments, artillery fire, and aircraft engine 
noise.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The Board points out that prior to November 1, 1967, service 
department audiometric test results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).

The first question that must be addressed, therefore, is 
whether incurrence of right ear hearing loss is factually 
shown during service.  

The veteran's DD Form 214 reveals that he had a military 
occupational specialty (MOS) of weapons infantry.  His 
personnel records indicate that he was a cook and a light 
weapons infantryman/assistant gunner.  Thus, the Board does 
not doubt the veteran's assertion that he was exposed to at 
least some acoustic trauma during service.

The service treatment records are absent complaints, findings 
or diagnoses of right ear hearing loss during service.  On 
the clinical examination for separation from service, in 
September 1965, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
15 (25)

20 (25)

Because the audiometric test was done prior to October 1967, 
the puretone thresholds are assumed to have been reported in 
ASA units which requires conversion to ISO units.  The 
figures in parentheses represent conversion to the modern 
"ISO" units.

The Board observes that this audiogram showed some degree of 
right ear hearing loss at the 500, 1000, 2000, and 4000 Hertz 
levels as defined by Hensley (defining the threshold for 
normal hearing as from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  However, the 
Board cannot conclude a "chronic" hearing disability was 
incurred during service.  That the veteran was exposed to 
acoustic trauma and showed some degree of right ear hearing 
loss in service alone is not enough; there must be chronic 
disability resulting from that injury.  In addition, as the 
auditory thresholds at separation were not 40 decibels or 
greater and the auditory thresholds of three of the 
frequencies were not 26 or greater, the Board cannot conclude 
that a right-ear hearing disability was manifested during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing of post-service right ear sensorineural hearing loss 
was not until 2006, more than 40 years after the Veteran's 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his right ear hearing loss is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he engaged in certain 
activities in service and currently experiences certain 
symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board notes that the record is devoid of 
objective evidence of any hearing loss until decades after 
service.  As such, the Board finds that any assertions by the 
Veteran as to the continuity of symptomatology of his right 
ear hearing loss since service to be less than credible.

The absence of in-service evidence of a hearing disability 
during service is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley, 5 Vet. App. at 159.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In this case, the appellant clearly has a current right ear 
hearing loss.  On the authorized audiological evaluation in 
November 2006 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
        
45
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

However, no medical professional has ever related this 
condition to the Veteran's military service.  The November 
2006 VA examiner opined that it was less likely than not that 
the veteran acquired a right ear hearing impairment due to 
acoustic trauma in service.  The examiner noted that 
conversion of the discharge physical to current calibration 
standards resulted in right ear values of 35, 25, 25, and 25 
db HL for the frequencies 500, 1000, 2000, and 4000 Hz, 
respectively.  The examiner noted that the current test 
results showed significantly better pure tone thresholds in 
each ear at 500 and 1000 Hz.  In the right ear, the current 
500 Hz threshold was 25 dB better and the 1000 Hz threshold 
was 10 dB better.  The examiner noted that this type of 
difference where a later test shows better hearing than 
recorded at an earlier date is consistent with either a 
technical problem during the discharge physical hearing test 
or a temporary problem involving the ear, such as cerumen 
impaction or middle ear disease.  As such, it is more likely 
than not that true organic thresholds were not recorded at 
the time of discharge.  The examiner also noted that it would 
be less likely than not to have better threshold values 
ranging from 10 to 30 dB if the thresholds at discharge 
represented sensorineural hearing impairment.  The examiner 
explained that with few exceptions, sensorineural losses are 
permanent; and as such, one would be expected to find the 
same or poorer thresholds forty years later; and since there 
is significant improvement; it is more likely than not that 
the discharge test was not accurate in part, if not in whole.

The Board notes that the veteran has submitted no opinion to 
the contrary.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

Thus, the record is absent evidence of in-service incurrence 
of a right ear hearing loss disability for VA compensation 
purposes, per 38 C.F.R. § 3.385, evidence of right ear 
hearing loss within a year following service, evidence of 
continuity of symptomatology, and medical evidence of a nexus 
between service and current right ear hearing loss.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  



ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


